 In the Matter of CELANESE CORPORATION OF AMERICA,ElyIPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. L.,PETITIONERCaseNo. 2-RC-181.-Decided October 29,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in thiscasewas held at NewYork City on May 17, May 24, and June 2,1948, before Oscar Geltman,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to representemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner requests a unit of allmaintenanceelectricians inthe Employer's Newark, New Jersey, plant. The Employer contendsthat only a plant-wide unit, subject to certain specific agreed exclu-sionsset forth in detail below, is appropriate.I At the hearing,evidencewas also received as to the issuesinvolved in Case No. 2-RC-234, in which Textile Workers Union of America,C. I. 0., herein called the Textile Workers,also sought to represent employees of the Employer, the two cases having previously beenconsolidated.After the close of the hearing,pursuant to a Stipulation for CertificationUpon Consent Election madeby theTextileWorkers and the Employer, the cases weresevered and an electionheld in Case No. 2-RC-234. As no collectivebargaining representa-tive was selected in that election,the petition in Case No. 2-RC-234 was dismissed onJuly 22, 1948.*Chairman Herzog and Members Murdock and Gray.80 N. L. R. B., No. 16.61 62DECISIONSOF NATIONAL LABORRELATIONS BOARDIn its Newark plant, employing approximately 1,000 workers, theEmployer produces celluloid and thermoplastic materials.Exceptfor the powerhouse engineers, the powerhouse firemen and oilers,and the truck drivers, who for a number of years have been representedin separate units by craft unions not parties to this proceeding, allproduction and maintenance employees, including the electricianswhom the Petitioner now seeks to represent, have been included in asingle bargaining unit since 1938.During this period, these employeeshave been represented successively by Amalgamated Celluloid WorkersUnion, an independent organization, by Celluloid Workers LocalNo. 21907, A. F. L., by the Textile Workers, and lastly by District 50,United Mine Workers of America, Local No. 12666.2The electricians' group, including head electricians, first- and second-class electricians, and helpers, constitutes a section of the generalmaintenance department, which in turn is part of the engineeringdepartment.They work under their own foreman and assistant fore-man, and are stationed in a shop by themselves. They do the usualmaintenance and construction work on all electrical equipmentthroughout the plant.The Employer's opposition to the establishment of an electricians'unit is grounded primarily on the assertion that their duties requirevery little electrical skill and training.While it is true that some ofthe work performed by the electricians, such as changing bulbs andchecking wall switches, is routine in character, it is clear that a verysubstantial portion of their work requires the exercise of the highdegree of skill and training which is traditionally associated withthe electrical craft.They frequently work on 440 volt "hot" wires,overhaul and repair motors, do extensive wiring, and are responsiblefor keeping the diversified electrical machines in the plant in runningorder.Although the Employer has established no set standard ofrequirements for promotion to first-class electrician, all the employeespresently in that category (13 of the 23 employees in the proposedunit) have held the position for at least 3 years and have had previousexperience, either with the Employer or with other employers, inelectrical work.We also note that, in its job analysis for first-classelectricians, the Employer allocates 74 of a total of 111 points to "skill,training and experience."Upon all the evidence presented, we are persuaded that the mainte-nance electricians in the Employer's Newark plant constitute a clearly2District 50, whose last contract with the Employer expired on April 26,1948,is not aparty to this proceeding. CELANESE CORPORATION OF AMERICA63identifiable, homogeneous, and highly skilled craft group, and thatthey may constitute a separate bargaining unit if they so desire.3Accordingly, we shall make no final determination with respect to theappropriate unit pending the outcome of the election directed herein-after.Head electricians:The parties agree that the three head electriciansshould be included in whatever unit the Board finds appropriate forthe electricians' group.We must, however, consider their duties in-dependently.They instruct and direct the electricians, lay out workfor them, and assign them to jobs throughout the plant as calls forrepairs are received in the electrical shop.They are hourly paid, asare the electricians, and punch the same time clock.They spend partof their time doing manual work, although the record shows that noneof the three did any manual work during the week immediately pre-ceding the hearing.The Employer's personnel director testified thatthey have no authority to hire or discharge any employee or to recom-mend such action, but that they act as "supervisors or group leaders."One electrician testified that he had always considered the head elec-trician to be a supervisor, and another that he received his orders fromthe head electricians, who are "generally recognized" as supervisors.The latter employee also testified that the head electrician "could putin a good word" on his behalf if the occasion arose. It is clear fromthe foregoing that the head electricians exercise independent judgmentin directing the work of the electricians in their group.We believe,therefore, that they are supervisors within the meaning of the Act, andwe shall exclude them from the voting group described below.In accordance with the foregoing, we shall direct an election amongthe following employees at the Employer's Newark, New Jersey,plant : all maintenance electricians, excluding head electricians and allother supervisors as defined in the Act.As stated above, the Textile workers, being the petitioner in CaseNo. 2-RC-234, was a party to these proceedings before the two caseswere served. In view of this fact, and as at the hearing it sought torepresent the electrical group as well as the bulk of the productionand maintenance employees, we shall accord the Textile workers thestatus of Intervenor herein, and place its name on the ballot. If, inthis election, a majority of the employees select either the Petitioneror the Textile workers, they will be taken to have indicated their de-sire to constitute a separate bargaining unit.3Matter of B. F. Goodrich Chemical Company,75 N. L.R. B. 1142;Matter of E. I.duPont de Nemours and Company,73 N. L. R. B. 1167. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the voting group described above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desireto be represented, for the purposes of collective bargaining, by Tex-tileWorkers Union of America, C. I. 0., or by International Brother-hood of Electrical Workers, A. F. L., or by neither.4Anyparticipant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.